 


113 HR 3464 IH: Commercial Vessel Discharges Reform Act of 2013
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3464 
IN THE HOUSE OF REPRESENTATIVES 
 
November 13, 2013 
Mr. LoBiondo (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Federal Water Pollution Control Act with respect to discharges incidental to the normal operation of certain vessels. 
 
 
1.Short titleThis Act may be cited as the Commercial Vessel Discharges Reform Act of 2013. 
2.Discharges incidental to the normal operation of a covered vessel 
(a)Discharges incidental to the normal operation of a covered vessel 
(1)No permit requiredSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following: 
 
(s)Discharges incidental to the normal operation of a covered vesselNo permit shall be required under this Act by the Administrator (or a State, in the case of a permit program approved under subsection (b)) for a discharge incidental to the normal operation of a covered vessel (as defined in section 312(p)).. 
(2)Best management practices for covered vesselsSection 312 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following: 
 
(p)Best management practices for covered vessels 
(1)DefinitionsIn this subsection, the following definitions apply: 
(A)Covered vesselThe term covered vessel means every description of watercraft, or other artificial contrivance used or capable of being used as a means of transportation on water, that is engaged in commercial service (as defined under section 2101 of title 46, United States Code), and— 
(i)is less than 79 feet in length; or 
(ii)is a fishing vessel (as defined in section 2101 of title 46, United States Code), regardless of length of the vessel. 
(B)Discharge incidental to the normal operation of a covered vessel 
(i)In generalThe term discharge incidental to the normal operation of a covered vessel means— 
(I)a discharge into navigable waters from a covered vessel of— 
(aa) 
(AA)graywater (except graywater referred to in section 312(a)(6)), bilge water, cooling water, oil water separator effluent, anti-fouling hull coating leachate, boiler or economizer blowdown, byproducts from cathodic protection, controllable pitch propeller and thruster hydraulic fluid, distillation and reverse osmosis brine, elevator pit effluent, firemain system effluent, freshwater layup effluent, gas turbine wash water, motor gasoline and compensating effluent, refrigeration and air condensate effluent, seawater pumping biofouling prevention substances, boat engine wet exhaust, sonar dome effluent, exhaust gas scrubber washwater, or stern tube packing gland effluent; or 
(BB)any other pollutant associated with the operation of a marine propulsion system, shipboard maneuvering system, habitability system, or installed major equipment, or from a protective, preservative, or absorptive application to the hull of a covered vessel; 
(bb)weather deck runoff, deck wash, aqueous film forming foam effluent, chain locker effluent, non-oily machinery wastewater, underwater ship husbandry effluent, welldeck effluent, or fish hold and fish hold cleaning effluent; or 
(cc)any effluent from a properly functioning marine engine; or 
(II)a discharge of a pollutant into navigable waters in connection with the testing, maintenance, and repair of a system, equipment, or an engine described in item (aa)(BB) or (cc) of subclause (I) whenever the covered vessel is waterborne. 
(ii)ExclusionThe term discharge incidental to the normal operation of a covered vessel does not include— 
(I)a discharge into navigable waters from a covered vessel of— 
(aa)ballast water; 
(bb)rubbish, trash, garbage, incinerator ash, or other such material discharged overboard; 
(cc)oil or a hazardous substance within the meaning of section 311; or 
(dd)sewage within the meaning of section 312; 
(II)an emission of an air pollutant resulting from the operation onboard a covered vessel of a vessel propulsion system, motor driven equipment, or incinerator; or 
(III)a discharge into navigable waters from a covered vessel when the covered vessel is operating in a capacity other than as a means of transportation on water. 
(2)Determination of discharges subject to best management practices 
(A)Determination 
(i)In generalThe Administrator, in consultation with the Secretary of the department in which the Coast Guard is operating, shall determine the discharges incidental to the normal operation of a covered vessel for which it is reasonable and practicable to develop best management practices to mitigate the adverse impacts of such discharges on the waters of the United States. 
(ii)PromulgationThe Administrator shall promulgate the determinations under clause (i) in accordance with section 553 of title 5, United States Code. 
(B)ConsiderationsIn making a determination under subparagraph (A), the Administrator shall consider— 
(i)the nature of the discharge; 
(ii)the environmental effects of the discharge, including characteristics of the receiving waters; 
(iii)the effectiveness of the best management practice in reducing adverse impacts of the discharge on water quality; 
(iv)the practicability of developing and using a best management practice; 
(v)the effect that the use of a best management practice would have on the operation, operational capability, or safety of the vessel; 
(vi)applicable Federal and State law; 
(vii)applicable international standards; and 
(viii)the economic costs of the use of the best management practice. 
(C)TimingThe Administrator shall— 
(i)make initial determinations under subparagraph (A) not later than 1 year after the date of enactment of this subsection; and 
(ii)every 5 years thereafter— 
(I)review the determinations; and 
(II)if necessary, revise the determinations based on any new information available to the Administrator. 
(3)Regulations for the use of best management practices 
(A)In generalThe Secretary of the department in which the Coast Guard is operating, in consultation with the Administrator, shall promulgate regulations on the use of best management practices for discharges incidental to the normal operation of a covered vessel that the Administrator determines are reasonable and practicable to develop under paragraph (2). 
(B)Regulations 
(i)In generalThe Secretary shall promulgate the regulations under this paragraph as soon as practicable after the Administrator makes determinations pursuant to paragraph (2). 
(ii)ConsiderationsIn promulgating regulations under this paragraph, the Secretary may— 
(I)distinguish among classes, types, and sizes of vessels; 
(II)distinguish between new and existing vessels; and 
(III)provide for a waiver of the applicability of the standards as necessary or appropriate to a particular class, type, age, or size of vessel. 
(4)Effect of other lawsThis subsection shall not affect the application of section 311 to a covered vessel. 
(5)Prohibition relating to covered vesselsAfter the effective date of the regulations promulgated by the Secretary of the department in which the Coast Guard is operating under paragraph (3), the owner or operator of a covered vessel shall neither operate in, nor discharge any discharge incidental to the normal operation of the vessel into, navigable waters, if the owner or operator of the vessel is not using any applicable best management practice meeting standards established under this subsection.. 
 
